            Case 1-20-41559-nhl       Doc 10       Filed 03/16/20        Entered 03/16/20 00:21:04




    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK

    In re
                                                              Chapter 11
    AMPLE HILLS HOLDINGS, INC.
    CORP., et al.,                                            Case No. 20-[_____]
                                                                           41559 (___)

                         Debtors.1                            (Joint Administration Requested)


                   DECLARATION OF PHILLIP BRIAN DAVID SMITH
          UNDER RULE 1007-4 OF LOCAL BANKRUPTCY RULES FOR THE UNITED
        STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF NEW YORK

                   I, Phillip Brian David Smith, make this declaration under 28 U.S.C. § 1746:

             1.    I am the Chief Executive Officer of Ample Hills Holdings, Inc. (“Holdings”) and

its debtor affiliates (collectively, the “Debtors” or “Ample Hills”), and have served in this role

since the Debtors were founded in 2016. Prior to my employment at Ample Hills, I was employed

at SYFY Channel and Random House.

             2.    On the date hereof (the “Commencement Date”), Holdings and its affiliated

Debtors each commenced with this court (the “Court”) a voluntary case under chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”). I am knowledgeable and familiar with

Ample Hills’ day-to-day operations, business and financial affairs, books and records, and the

circumstances leading to the commencement of these chapter 11 cases (the “Chapter 11 Cases”).

Except as otherwise indicated herein, the facts set forth in this declaration (the “Declaration”) are

based upon my personal knowledge, my review of relevant documents, information provided to



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Ample Hills Astoria, LLC (3001); Ample Hills Aventura, LLC (4022); Ample Hills Chelsea,
LLC (1803); Ample Hills Creamery, Inc. (9650); Ample Hills Essex Street Market, LLC (8522); Ample Hills Fireboat
House, LLC (6699); Ample Hills Gowanus, LLC (2450); Ample Hills Highline, LLC (0197); Ample Hills Jersey City,
LLC (7428); Ample Hills LBV, LLC (6652); Ample Hills Manufacturing, LLC (5506); Ample Hills PPW, LLC
(2968); Ample Hills Red Hook, LLC (4518); Ample Hills Vanderbilt, LLC (7255); Ample Hills Wholesale Online,
LLC (3008).
      Case 1-20-41559-nhl         Doc 10     Filed 03/16/20      Entered 03/16/20 00:21:04




me by employees of Ample Hills or advisors and counsel to Ample Hills, or my opinion based

upon my experience, knowledge, and information concerning Ample Hills’ operations. If called

upon to testify, I would testify competently to the facts set forth in this Declaration.

       3.      This Declaration is submitted pursuant to Rule 1007-4 of the Local Bankruptcy

Rules for the Eastern District of New York (the “Local Rules”) for the purpose of apprising the

Court and parties in interest of the circumstances that led to the commencement of these Chapter

11 Cases. I am authorized to submit this Declaration on behalf of Ample Hills. The Debtors have

also submitted the Declaration of Daniel Scouler Pursuant to Rule 1007-4 of Local Bankruptcy

Rules for Eastern District of New York (the “Scouler Declaration,” and together with this

Declaration, the “First Day Declarations”) in support of the motions and applications that the

Debtors have filed with the Court, including the “first day motions” (the “First Day Pleadings”)

that have been filed with this Court contemporaneously herewith.

       4.      Section I of the Declaration provides the original story and historical overview of

Ample Hills. Section II contains a list of Ample Hills’ accolades, awards and accomplishments.

Section III explains how Ample Hills differentiates from other ice cream shops. Section IV

describes Ample Hills’ business and provides an overview of these Chapter 11 Cases. Section V

describes the circumstances that led to the commencement of the Chapter 11 Cases and the need

for the Chapter 11 relief. Section VI describes Ample Hills’ corporate and capital structure.

Section VII identifies the attached schedules of information required by Local Rule 1007-4.

                                               I.
                              Origin Story and Historical Overview

       5.      My wife, Jackie Cuscuna, and I founded Ample Hills in the spring of 2010. Before

that, Jackie was a NYC public high school teacher of 20 years. She taught high school at CITY-

AS High School, where she graduated years earlier. I was a screenwriter, writing monster movies
                                              2
      Case 1-20-41559-nhl        Doc 10    Filed 03/16/20     Entered 03/16/20 00:21:04




for SYFY Channel. Together, we married Jackie’s passion for community-building with my love

of story-telling to build a new kind of ice cream company, one that celebrates creativity,

playfulness and the pursuit of the most excellent ice cream: ice cream designed to transport us

back in time – to the kids we used to be; ice cream that tells stories that connect us, bring us

together and create community.

       6.      This desire to create a community gathering spot, this is what drove us more than

the ice cream itself. We wanted to create a place to take our own small children, a place where

people could slow down and enjoy a scoop of ice cream with a loved one.

       7.      We named Ample Hills after a line from Walt Whitman’s CROSSING

BROOKLYN FERRY: “I too lived – Brooklyn, of Ample Hills, was mine.” In the poem, Whitman

writes about our shared humanity, the connections between us across space and time. Ample Hills

is after something simpler, but equally profound: connections across the table, sharing a scoop of

ice cream.

       8.      At the beginning, in 2010, Jackie and I sold ice cream from a push cart at Celebrate

Brooklyn in Prospect Park. A year later, in May 2011, we opened our first scoop shop on

Vanderbilt Avenue in Prospect Heights. Lines formed almost immediately, and in just four (4)

days, we sold out of all ice cream and had to shut the doors. (At the time, I was the only one who

knew how to make ice cream, and I could not keep up with the demand!) It was Memorial Day

weekend. We had spent six (6) months, and our life savings ($250,000), to open the shop. And

now the shop was closed. Over the next nine (9) days, we doubled the staff and trained people to

help me make ice cream. We worried that no one would be there to give us a second chance when

we re-opened the shop. Then a reporter for the NY Times knocked on the door and asked for an



                                                3
      Case 1-20-41559-nhl        Doc 10     Filed 03/16/20        Entered 03/16/20 00:21:04




interview. The article’s headline cemented our reputation: “SO SUCCESSFUL, A NEW ICE

CREAM SHOP CLOSES AFTER 4 DAYS.”

       9.      In the years that followed, our neighborhood shop became a wild success, growing

to sales of over $1 million out of 900 square feet (with an EBIDTA of 20%). In 2013, Ample Hills

opened its second location, a kiosk at Brooklyn Bridge Park. Then, in 2014, unable to make

enough ice cream out of the 150 square foot kitchen at Vanderbilt Avenue, Ample Hills opened its

third location, at 305 Nevins Street in the Gowanus neighborhood of Brooklyn. This new location

featured a 1000 square foot commissary kitchen on view to the public, where we could make all

of the ice cream. The shop also featured a private party room and a roof deck. It quickly became

a fixture of the neighborhood, with sales of over $1.4 million.

       10.     In addition to birthday parties and private events, Ample Hills also uses the space

at Gowanus for community events. Ample Hills holds a fundraising series called “PINTS &

POSTCARDS” on a regular basis. This series features a different not-for-profit group each

session, and Ample Hills donates the space and ice cream and works with the group to create a

letter/postcard writing campaign.

       11.     Based on extensive favorable press, and the release of its cookbook, in the spring

of 2014, Ample Hills began developing a nationwide mail-order business. One of Ample Hills’

first customers was Disney CEO, Bob Iger. Bob Iger became a champion for the brand, and a

mentor and friend to me. As a result, Ample Hills opened a shop on Disney’s Boardwalk in

Orlando (owned and operated by Disney, but with ice cream made by Ample Hills). In addition,

Ample Hills licensed STAR WARS and produced The Light Side and The Dark Side flavors of

ice cream when THE FORCE AWAKENS hit theaters in December of 2015.



                                                 4
      Case 1-20-41559-nhl         Doc 10     Filed 03/16/20      Entered 03/16/20 00:21:04




       12.     Bob Iger introduced the ice cream to many influential customers, including Steven

Spielberg, Tim Cook, and Howard Schultz. Most importantly, he shared the ice cream with Oprah

Winfrey, who dedicated an entire page about Ample Hills in her magazine, naming it her

FAVORITE ice cream.

       13.     Based on this new attention, and these new opportunities, Ample Hills sought to

expand more quickly. Ample Hills took on investors in the fall of 2015, raising $4 million in a

SEED series. Ample Hills also took out a loan with Flushing Bank. The goal was to build out

new shops at a faster pace, and to build out a factory to support those shops – and to automate and

expand Ample Hills’ wholesale pint business. After exploring options in Sullivan County in

upstate New York, Ample Hills leased a space in the Red Hook neighborhood of Brooklyn.

Ultimately, though it was more expensive to do so, Ample Hills wanted to keep the manufacturing

jobs, and the story, in Brooklyn, where the business was born.

       14.     Unfortunately, Ample Hills experienced numerous setbacks with the opening of its

state-of-the art factory located in the Red Hook section of Brooklyn (the “Factory”), which

included legal issues with the construction, cost overruns on the machinery and equipment,

problems with the cement flooring, and a slower than expected ramp-up in production. Ample

Hills estimated that it would take one year to build out the Factory. In all, it took a full year and a

half longer than estimated before the Factory was operational. Ample Hills’ total investment in the

Factory was roughly $6.7 million, which was $2.7 million higher than its original budget. Because

the Factory delays impacted Ample Hills’ expansion strategy, the Factory has not been as fully

utilized as Ample Hills originally planned, which has led to continuing operating losses.

       15.       Also contributing to the challenges, Ample Hills underestimated the volume that

the Factory needed to produce in order for the company to experience the economies of scale, and

                                                  5
       Case 1-20-41559-nhl       Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




cost-savings that were necessary to justify the Factory’s existence. In practical terms, Ample Hills

built out a Factory in order to increase volume and lower its costs, but the opposite happened, and

the losses have mounted. While sales have continued to grow year over year from 2010, Ample

Hills began to lose money as they started construction on the Factory.

                                          $Millions
                    Year                  Revenue              Loss
                    2017                  6,021                (1,609)
                    2018                  7,365                (6,134)
                    2019                  10,746               (6,927)


        16.    In order to complete the build out of the Factory, and construct more shops, Ample

Hills completed a Series A round in the fall of 2017 and raised $8 million. Ample Hills opened

new stores in Astoria, Chelsea, Los Angeles, and Miami. By the end of 2019, Ample Hills operated

sixteen (16) shops across four (4) states (New York, New Jersey, Florida, and California).

        17.    Unfortunately, as a result of the continuing losses stemming from the Factory,

Ample Hills recognized a looming liquidity crisis in June 2019. During the second half of 2019,

Ample Hills contacted dozens of investors, including current shareholders, as well as many new

potential investors. Ample Hills diligently shopped the business through the fall of 2019. In

addition, Ample Hills spent months in talks with the company’s largest investor, a real estate group

(and the landlord at the Factory) that previously invested $4 million. In the end, though, due to

the debt and the overhead of the Factory, Ample Hills failed to secure additional funding. Faced

with continuing losses and decreasing liquidity, Ample Hills determined to seek relief under the

Bankruptcy Code for the purpose of finding a buyer for its business and maximizing the value of

its assets.




                                                 6
      Case 1-20-41559-nhl        Doc 10      Filed 03/16/20     Entered 03/16/20 00:21:04




                                             II.
                    Ample Hills’ Accolades, Awards, and Accomplishments

       18.      Over the years, Ample Hills has received a number of accolades, awards and

accomplishments as follows:

            Ample Hills was named the best ice cream shop in the country by the FOOD
             NETWORK in 2018.

            The Huffington Post named Ample Hills’ flavor THE MUNCHIES the “#1 Ice Cream
             Flavor in America.”

            Zagat named Ample Hills the best ice cream shop in New York City three years in a
             row.

            Oprah Winfrey called Ample Hills “a spoonful of heaven” in naming the ice cream one
             of her Favorite Things.

            Ample Hills has been featured on The Today Show, CBS This Morning, Good Morning
             America, and The View.

            Ample Hills created a custom flavor for Jimmy Kimmel (Bananas for Brooklyn), which
             he featured live on his late-night show.

            Ample Hills celebrated Mickey Mouse’s 90th birthday with three custom flavors,
             complete with custom packaging featuring original Mickey Mouse comic strips that
             told the story of Mickey Mouse through the years (1928, 1958, and 2018).

            Ample Hills collaborated with Marvel to create three superhero ice cream flavors.
             Ample Hills created original Black Panther, Captain America, and Spider-Man comics
             that wrapped around the pint containers.

                                             III.
              How Ample Hills Differentiates Itself from Other Ice Cream Shops

       19.      Ample Hills is a vertically integrated manufacturer and retailer of premium quality

ice creams, toppings, and related products and merchandise. Although Ample Hills sells many

traditional flavors, such as vanilla bean, dark chocolate and strawberry, the heart of its business is

its collection of playful, whimsical and proprietary flavors, such as Salted Crack’d Caramel, Ooey

Gooey Butter Cake, The Munchies, PB Wins the Cup, Breakfast Trash and many more.


                                                  7
      Case 1-20-41559-nhl       Doc 10     Filed 03/16/20       Entered 03/16/20 00:21:04




       20.     Ample Hills tells stories with ice cream flavors. Ample Hills’ tagline is: Every

Flavor Tells a Story.

       21.     Each Ample Hills’ retail location features a shop-specific flavor, which celebrates

that shop’s neighborhood. In this way, each shop is different from the other ones. Ample Hills’

goal has been to build out unique shops that gain efficiencies with scale, but that do not become

copy-cat versions of each other. Ample Hills is working to build an anti-chain chain. Some

examples of shop-specific flavors include: It Came From Gowanus, Nectar of Queens, and

Chelsea Morning.

       22.     Another key differentiator for Ample Hills is its mix-ins, or inclusions. Whereas

most ice cream companies purchase their mix-ins from the same source, Ample Hills manufactures

its own candies, cakes, and cookies. In fact, Ample Hills’ Factory is as much a bakery as it is an

ice cream plant. Some examples of Ample Hills’ house-made mix-ins include peppermint patties,

peanut butter cups, brownies and oatmeal cookies.

       23.     Ample Hills designed and custom built an Ice Cream Bicycle. The company uses

the bike for birthday parties. Children choose a flavor of ice cream, and they take turns pedaling

and churning the ice cream they eat.

       24.     Ample Hills teaches ice cream making classes out of its Gowanus and Red Hook

locations. These classes allow adults to learn how to cook their own ice cream base, and then

churn their ice cream in an old-fashioned hand-crank freezer.

                                           IV.
             Ample Hills’ Business and an Overview of these Chapter 11 Cases

       25.     Ample Hills leases all of its store operations from various landlords. Ample Hills

pays approximately $118,000 per month in rent on its leased real estate property, inclusive of real


                                                8
      Case 1-20-41559-nhl        Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




property taxes, common area maintenance, and insurance. For most locations, an Ample Hills

subsidiary is the lessee. Holdings guarantees some but not all of the leases.

       26.     In the 52 weeks ending December 31, 2019, Ample Hills reported approximately

$10.8 million in sales and gross profit of $7.5 million. At the store level, Ample Hills’ shops

generated positive cash flow. On average the shops generated 15% EBIDTA in 2019. Ample

Hills, however, lost approximately $6.9 million during the same period as a result of depreciation,

amortization, interest expense, payroll and other operating costs associated with supporting the

Factory.

       27.     Ample Hills currently operates ten (10) retail stores and kiosks, which are primarily

located in the metropolitan New York area. There is also one store at Disney’s Boardwalk in

Orlando (which is owned and operated by Disney). All of Ample Hills’ ice cream is produced at

its own 15,000 square foot state-of-the art Factory located in the Red Hook section of Brooklyn,

which can produce 500,000 gallons per year. In 2019, the Factory produced 200,000 gallons.

       28.     Although the majority of Ample Hills’ revenue comes from its retail stores and

kiosks, it also operates a retail mail order business through its website, www.amplehills.com, a

wholesale business that primarily sells to grocery stores (including Whole Foods in the North East)

and specialty retailers, as well as a catering and special events business. Brick and mortar shops

represent approximately 90% of all sales, while Wholesale represents about 7% of sales, and e-

commerce represents the remaining 3% of sales.

       29.     Prior to the Commencement Date, Ample Hills engaged in negotiations with

multiple parties interested in purchasing Ample Hills’ business assets. Despite extensive efforts to

enter into a stalking horse asset purchase agreement, Ample Hills has been unable to secure a

stalking horse bidder. As a result, Ample Hills has commenced these Chapter 11 Cases to move

                                                 9
      Case 1-20-41559-nhl         Doc 10      Filed 03/16/20     Entered 03/16/20 00:21:04




expeditiously towards approval of expedited bid procedures, to implement an auction and an

eventual sale of its assets pursuant to section 363 of the Bankruptcy Code (the “Sale Strategy”).

The Sale Strategy is the foundation of these Chapter 11 Cases and is critical to selling the majority

of Ample Hills’ stores, maximizing recoveries for all creditors, and preserving as many jobs as

possible.

        30.     Ample Hills’ business is not sustainable over the long term under its current cost

structure and sales volume. No bidder has been willing to assume Ample Hills’ liabilities—in

particular, its substantial lease and debt obligations—in connection with a purchase of Ample

Hills’ stores. Given these considerations, Ample Hills has concluded, in the exercise of its business

judgment and as fiduciaries for its stakeholders, that the only viable path to maximize the value of

its business and to preserve as many jobs as possible is a chapter 11 filing to facilitate a sale of the

business. Given the extensive pre-petition marketing and sales process, and the fact that all

interested parties who conducted extensive due diligence are being invited back into the process,

it is Ample Hills’ judgment that a successful sale could be achieved without further delay within

the Milestones (defined below). Alternatively, Ample Hills could be left with no choice but to

liquidate its business in a piecemeal fashion.

        31.     Pursuant to the bidding procedures motion filed contemporaneously herewith (the

“Bidding Procedures Motion”), Ample Hills seeks approval of uniform bidding and auction

procedures (the “Bidding Procedures”) for all of its remaining stores, the Factory, and related

assets (collectively, the “Stores”). Under the Bidding Procedures, interested parties will have the

opportunity to bid for any of Ample Hills’ Stores, either individually or on a package basis. As

described in the Scouler Declaration, given the current circumstances and the need for Ample Hills



                                                  10
      Case 1-20-41559-nhl         Doc 10     Filed 03/16/20    Entered 03/16/20 00:21:04




to move as quickly as possible, the Bidding Procedures set forth an expedited bidding and sale

process to implement the Sale Strategy.

       32.      As described in further detail in the Scouler Declaration, the Debtors’ available

cash collateral and revenues from operations should provide the Debtors with sufficient liquidity

to implement the Sale Strategy in an orderly and value-maximizing manner. The use of the cash

collateral is necessary and essential to the continued operation of the Debtors’ businesses in these

Chapter 11 Cases, to preserve the value of the Debtors’ businesses for the benefit of the estates

and all of the stakeholders, and to prevent immediate and irreparable harm to the Debtors’ estates.

While the Debtors have the liquidity needed to carry out the Sale Strategy, it cannot be emphasized

enough that time is of the essence. Given the significant costs associated with continued operations

under chapter 11, the Debtors must accomplish their objectives in an expeditious manner as further

set forth in the Scouler Declaration and various First Day Pleadings, including the Bidding

Procedures Motion.

                                            V.
                           The Need for Chapter 11 Relief and the
             Circumstances Leading to Commencement of These Chapter 11 Cases

       33.      Ample Hills is filing the Chapter 11 Cases to implement the Sale Strategy, which

is critical to achieving the Debtors’ goals of maximizing creditor recoveries and protecting the

interests of its employees as best as possible.

       A.       Liquidity Constraints

       34.      Although Ample Hills’ stores generate positive EBITDA on an annual basis, they

all lose money through the winter months in the North East. With the losses generated by the

Factory overwhelming the company’s reserves, Ample Hills faced liquidity and cash flow crisis



                                                  11
      Case 1-20-41559-nhl        Doc 10     Filed 03/16/20      Entered 03/16/20 00:21:04




during the winter of 2019/2020. As detailed below, Ample Hills owes approximately $1.5 million

to various trade creditors and landlords.

       B.      Inability to Make Capital Investments

       35.     Through 2016-2019, Ample Hills has pursued an aggressive retail store growth

strategy, which required substantial investments, and even now, Ample Hills has five (5) stores

with executed leases that are in various stages of construction, including a store at Disney Springs,

Orlando. Unfortunately, Ample Hills’ liquidity constraints have impeded its ability to invest in

store build-outs, which has hindered sales growth. Of the five upcoming projects, three of them

should have been opened by now. But construction has halted, while the company seeks funding.

Ample Hills did not undertake a substantial portion of the capital improvement projects and

initiatives that it had previously planned to implement in 2019.

                                             VI.
                                Corporate and Capital Structure

       A.      Corporate Structure

       36.     As Ample Hills is a privately-held company, none of its equity securities are

publicly-traded. Holdings is a Delaware corporation incorporated on August 20, 2015. Separate

limited liability companies operate each individual Ample Hills’ Store and the Factory. All of the

Debtors are direct or indirect subsidiaries of Holdings.




                                                 12
      Case 1-20-41559-nhl       Doc 10     Filed 03/16/20      Entered 03/16/20 00:21:04




       37.     Holdings’ current board of directors is comprised of the following four (4)

members, including two (2) independent directors:

                    Name                            Position

                    Phillip Brian David Smith       Chairman of the Board

                    Jackie Cuscuna                  Director

                    Michael Murphy                  Independent Director

                    Charlie O'Donnell               Independent Director



       38.     Ample Hills’ current senior management team is comprised of the following

individuals:

        Name                            Position

        Phillip Brian David Smith       Chief Executive Officer

        Jackie Cuscuna                  Creative Director

        Richard Saslaw                  Director of Finance



       B.      Capital Structure

       39.     As of the Commencement Date, the Debtors have outstanding funded debt

obligations in the amount of approximately $9.9 million, consisting of (i) approximately $3.5

million outstanding under loan facilities with Flushing Bank, including a Small Business

Administration (SBA) loan in the amount of $1,750,000; and (ii) approximately $6.4 million

outstanding under a series of convertible promissory notes held by multiple investors.

       40.     Further, in the ordinary course of business, the Debtors incur various fixed,

liquidated, and undisputed payment obligations (the “Trade Claims”) to various third-party

providers of goods and services that are sold in the Debtors’ stores or facilitate the Debtors’
                                             13
      Case 1-20-41559-nhl          Doc 10   Filed 03/16/20        Entered 03/16/20 00:21:04




business operations. As of March 15, 2020, the Debtors estimate that the aggregate amount of

Trade Claims outstanding is approximately $1.5 million.

                                             VII.
                           Information Required by Local Rule 1007-4

        41.     In accordance with Local Rule 1007-4, the schedules attached hereto provide

certain information related to the Debtors. Pursuant to Local Rule 1007-4(a)(i) and 1007-4(a)(ii),

the Debtors are not small business debtors within the meaning of §101(51B) of the Bankruptcy

Code or single asset real estate debtors within the meaning of §101(51B) of the Bankruptcy Code.

        42.     Pursuant to Local Rule 1007-4(a)(vi), Schedule 1 lists each of the holders of the

thirty (30) largest general unsecured claims, excluding insiders and creditors holding priority

claims, and states whether the claim is contingent, unliquidated, disputed, or partially secured.

        43.     Pursuant to Local Rule 1007-4(a)(vii), Schedule 2 lists each of the holders of the

largest secured claims and provides a description and an estimate of the value of the collateral

securing the claims, and whether the claim or lien is disputed.

        44.     Pursuant to Local Rule 1007-4(a)(viii), Schedule 3 contains a summary of the

Debtors’ assets and liabilities.

        45.     Pursuant to Local Rule 1007-4(a)(ix), the Debtors have no publicly traded

securities.

        46.     Pursuant to Local Rule 1007-4(a)(x), Schedule 4 lists all of the Debtors’ property

in the possession or custody of any custodian, public officer, mortgagee, pledgee, assignee of rents,

or secured creditor, or agent for any such entity.

        47.     Pursuant to Local Rule 1007-4(a)(xi), Schedule 5 lists all of the premises owned,

leased, or held under any other arrangement from which the Debtors operate their business.


                                                 14
      Case 1-20-41559-nhl         Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




       48.     Pursuant to Local Rule 1007-4(a)(xii), Schedule 6 lists the location of the Debtors’

significant assets, the location of their books and records, and the nature and location of assets, if

any, held by the Debtors outside the territorial limits of the United States.

       49.     Pursuant to Local Rule 1007-4(a)(xiii), Schedule 7 lists the nature and present status

of each action or proceeding, pending or threatened, against the Debtors or their property where a

judgment against the Debtors or a seizure of their property may be imminent.

       50.     Pursuant to Local Rule 1007-4(a)(xiv), Schedule 8 lists the debtor’s existing senior

management, their tenure with the debtor, and a summary of their relevant responsibilities and

experience.

       51.     Pursuant to Local Rule 1007-4(a)(xv), Schedule 9 sets forth the estimated amount

of the weekly payroll to employees (exclusive of officers, directors, stockholders, partners and

members) for the 30-day period following the filing of the chapter 11 petition.

       52.     Pursuant to Local Rule 1007-4(a)(xvi), Schedule 10 sets forth the amount paid and

proposed to be paid for services for the 30-day period following the filing of the chapter 11 petition

--(A) to the Debtors’ officers and directors, and (B) to the chief restructuring officer retained by

the Debtors.

       53.     Pursuant to Local Rule 1007-4(a)(xvii), Schedule 11 contains an itemized schedule,

for the 30-day period following the filing of the Debtors’ chapter 11 petitions, of estimated cash

receipts and disbursements, net cash gain or loss, obligations and receivables expected to accrue

but remaining unpaid, other than professional fees, and any other information relevant to an

understanding of the foregoing.




                                                 15
Case 1-20-41559-nhl   Doc 10   Filed 03/16/20   Entered 03/16/20 00:21:04
          Case 1-20-41559-nhl     Doc 10     Filed 03/16/20      Entered 03/16/20 00:21:04




                                           SCHEDULE 1
                             Consolidated List of the Holders of the
                 Thirty (30) Largest Unsecured Claims on a Consolidated Basis

Pursuant to E.D.N.Y. LBR 1007-4(a)(v), I incorporate by reference the list of the holders of the thirty
(30) largest unsecured claims against the Debtors on a consolidated basis, excluding insiders, which
is attached to the Debtors’ chapter 11 petitions (the “Consolidated Top 30 List”).

The information contained in the Consolidated Top 30 List shall not constitute an admission of
liability by, nor is it binding on, the Debtors. The Debtors reserve all rights to assert that any debt
or claim listed in the Consolidated Top 30 List is a disputed claim or debt, and to challenge the
priority, nature, amount, or status of any such claim or debt. In the event of any inconsistencies
between the summaries set forth in the Consolidated Top 30 List and the respective corporate and
legal documents relating to such obligations, the descriptions in the corporate and legal documents
shall control. The Consolidated Top 30 List includes estimates of outstanding amounts as of the
Petition Date.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10      Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHEDULE 2
Pursuant to Local Rule 1007-4(a)(vii), list each of the holders of the largest secured claims and
provides a description and an estimate of the value of the collateral securing the claims, and whether
the claim or lien is disputed.
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHEDULE 3


     Summary of the Debtors’ Assets and Liabilities (Pursuant to Local Rule 1007-4(a)(viii))
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHEDULE 4
                 List of Debtors’ Property in the Possession of Third Parties
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10        Filed 03/16/20   Entered 03/16/20 00:21:04




                                          SCHEDULE 5
             Summary of Property from Which the Debtors Operate Their Businesses

 Pursuant to E.D.N.Y. LBR 1007-4(a)(xi), the following lists the property or premises owned,
 leased, or held under other arrangement from which the Debtors operate their businesses.

 The following list is solely intended to provide the Court with information as to the premises from
 which the Debtors currently operate their businesses. The Debtors reserve all rights, including,
 but not limited, under section 365 of the Bankruptcy Code. The Debtors make no admission as to
 the contractual relationship or enforceability of any lease agreement and further reserve all rights
 in connection therewith.



          Debtor                      Premises Address                    Leases/Owned
  Ample Hills Holdings, Inc.      499 Van Brunt St. - 4A 1F,     Leased
                                  Brooklyn NY 11231


  Ample Hills Astoria, LLC        34-02 30TH Avenue              Leased
                                  Astoria, NY 11103


  Ample Hills Aventura, LLC       19565 Biscayne Boulevard, Leased
                                  Room No. 958
                                  Aventura, Florida 33180
  Ample Hills Chelsea,            141 8TH Avenue            Leased
  LLC                             New York, NY 10011

  Ample Hills Essex Street        115 Delancey Street,           Leased
  Market, LLC                     Site 2
                                  New York, NY 10002
  Ample Hills Fireboat House, 1 Water Street                      Leased
  LLC                         Brooklyn NY 11201

  Ample Hills Jersey City,        200 Greene Street               Leased
  LLC                             URBY 2 & 3
                                  Jersey City, NJ 07302
  Ample Hills LBV, LLC            1502 E. Buena Vista Dr.    Leased
                                  Lake Buena Vista, FL 32830




HF 13132362v.7
          Case 1-20-41559-nhl   Doc 10    Filed 03/16/20   Entered 03/16/20 00:21:04




  Ample Hills PPW, LLC          190-194 Prospect Park West Leased
                                Brooklyn, NY 11215

  Ample Hills Gowanus,          305 Nevins St.,             Leased
  LLC                           Brooklyn NY 11215

  Ample Hills Vanderbilt,       623 Vanderbilt Avenue       Leased
  LLC                           Brooklyn, NY 11215

  Ample Hills Gotham            600 11th Ave NY, NY         Leased
  West LLC                      10036

  Ample Hills Highline          73 Gansevoort NY, NY        Leased
  LLC                           10014

  Ample Hills Red Hook          421 Van Brunt St.,          Leased
  LLC                           Brooklyn NY 11231

  Ample Hills                   133 Beard St., Brooklyn     Leased
  Manufacturing, LLC            NY 11231




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHEDULE 6
                     Location of the Debtors’ Assets, Books, and Records

Pursuant to E.D.N.Y. LBR 1007-4(a)(xii), the following lists the locations of the Debtors’
significant assets, the locations of their books and records, and the nature, location, and value of
any assets held by the Debtors outside the territorial limits of the United States.

Location of the Debtors’ Significant Assets
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.

Books and Records
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.

Debtors Assets Outside the United states (if applicable)

The Debtors do not have assets outside of the United States.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHEDULE 7
                        Summary of Legal Actions Against the Debtors
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHEDULE 8
                                      Senior Management
Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl   Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                         SCHEDULE 9

                                             Payroll

Pursuant to E.D.N.Y. LBR 107-4(xiv)-(xv), the following provides the estimated amount of
weekly payroll to be paid to the Debtors' employees (not including officers and directors) and the
estimated amount to be paid to the officers, directors, and financial and business consultants
retained by the Debtors for the 30-day period following the filing of these Chapter 11 Cases.


                       Payments to Employees, Officers, and Directors
 Weekly Payroll to Employees (Not Including The estimated weekly payroll for these
 Officers and Directors)                      employees is $65,000 per week for the 30-day
                                              period following the filing date.
 Estimated Payments to Officers and Directors The estimated weekly payroll for officers and
                                              directors is $12,000 per week for the 30-day
                                              period following the filing date.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                         SCHEDULE 10
Pursuant to Local Rule 1007-4(a)(xvi), the amount paid and proposed to be paid for services for
the 30-day period following the filing of the chapter 11 petition --(A) to the Debtors’ officers and
directors, and (B) to the chief restructuring officer retained by the Debtors.

Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                         SCHEDULE 11
Pursuant to Local Rule 1007-4(a)(xvii), an itemized schedule, for the 30-day period following the
filing of the Debtors’ chapter 11 petitions, of estimated cash receipts and disbursements, net cash
gain or loss, obligations and receivables expected to accrue but remaining unpaid, other than
professional fees, and any other information relevant to an understanding of the foregoing.

Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
          Case 1-20-41559-nhl    Doc 10     Filed 03/16/20     Entered 03/16/20 00:21:04




                                          SCHDULE 12
Pursuant to Local Rule 1007-4(a)(xviii), a schedule of the Debtors’ current insurance policies,
including the identity of the insurer, policy period and type of insurance for each insurance policy
listed.

Pursuant to E.D.N.Y. LBR 1007-4(b), the Debtors intend to submit a supplemental affidavit
containing the information requested by this schedule forthwith, but no later than 14 days after the
date on which the order for relief is entered.




HF 13132362v.7
             Case 1-20-41559-nhl   Doc 10    Filed 03/16/20     Entered 03/16/20 00:21:04




                                           SCHEDULE 13
   Pursuant to local Rule 1007-4(a)(xix), a schedule of the Debtors’ bank accounts, including the
   name and address of the banking institution where the accounts are held, the name on the account,
   and the nature of the account for each bank account listed.


   Banking Institution         Fed Tax ID        Bank Acct#                 Description
Flushing Bank
225 Park Avenue South –                                        Main corporate account for Ample
                                   *2347            *7454
2nd Floor                                                      Hills Holdings, Inc.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                        Payroll account for Ample Hills
                                   *2347            *7462
2nd Floor                                                      Holdings, Inc.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                        Reserve/investment account for
                                   *2347            *7496
2nd Floor                                                      Ample Hills Holdings, Inc.
New York, NY 10003
Flushing Bank
                                                               Account created for Letter of Credit #
225 Park Avenue South –
                                   *2347             N/A       510110, issued 10/2018 for Ample
2nd Floor
                                                               Hills Holdings, Inc.
New York, NY 10003
Flushing Bank
                                                               Account created for Construction
225 Park Avenue South –
                                   *2347            *6757      Loan #510120 for Ample Hills
2nd Floor
                                                               Holdings, Inc.
New York, NY 10003
Chase Bank
                                                               Chase Bank account for Ample Hills
270 Park Avenue, Floor 12          *2347            *3761
                                                               Holdings, Inc.
New York, NY 10017
Flushing Bank
225 Park Avenue South –                                        Operating account for retail ice cream
                                   *2450            *7569
2nd Floor                                                      store Ample Hills Gowanus, LLC.
New York, NY 10003
                                                               Operating account for retail ice cream
Flushing Bank
                                                               store Ample Hills Vanderbilt LLC,
225 Park Avenue South –
                                   *7255            *7593      including cash receivables from
2nd Floor
                                                               seasonal Brooklyn Bridge Park and
New York, NY 10003
                                                               RIIS locations.
Flushing Bank
225 Park Avenue South –                                        Operating account for retail ice cream
                                   *0197            *7585
2nd Floor                                                      store Ample Hills Highline LLC.
New York, NY 10003




   HF 13132362v.7
             Case 1-20-41559-nhl   Doc 10   Filed 03/16/20   Entered 03/16/20 00:21:04




Flushing Bank
                                                             Operating account for online retail ice
225 Park Avenue South –
                                   *3008         *7608       cream store Ample Hills Wholesale
2nd Floor
                                                             Online LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Operating account for retail ice cream
                                   *4518         *7107
2nd Floor                                                    store Ample Hills Red Hook LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Operating account for Ample Hills
                                   *5506         *7624
2nd Floor                                                    Manufacturing, LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Operating account for retail ice cream
                                   *7428         *5067
2nd Floor                                                    store Ample Hills Jersey City, LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Operating account for retail ice cream
                                   *3001         *6711
2nd Floor                                                    store Ample Hills Astoria, LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Operating account for retail ice cream
                                   *1803         *6122
2nd Floor                                                    store Ample Hills Chelsea, LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Future Retail Ice Cream Store Ample
                                   *2968         *7149
2nd Floor                                                    Hills PPW, LLC.
New York, NY 10003
Flushing Bank
                                                             Operating account for future retail ice
225 Park Avenue South –
                                   *8522         *3238       cream store Ample Hills Essex Street
2nd Floor
                                                             Market, LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Inactive account open for Ample
                                   *9650         *7616
2nd Floor                                                    Hills Creamery, Inc.
New York, NY 10003
Flushing Bank
                                                             Operating account for retail ice cream
225 Park Avenue South –
                                   *6699         *3953       store Ample Hills Fireboat House,
2nd Floor
                                                             LLC.
New York, NY 10003
Flushing Bank
225 Park Avenue South –                                      Operating account for retail ice cream
                                   *7755         *4022
2nd Floor                                                    store Ample Hills Aventura, LLC.
New York, NY 10003




   HF 13132362v.7
             Case 1-20-41559-nhl   Doc 10   Filed 03/16/20   Entered 03/16/20 00:21:04




Flushing Bank
                                                             Account opened for Standby LOC
225 Park Avenue South –
                                   *7755         *4030       security deposit for Ample Hills
2nd Floor
                                                             Aventura, LLC.
New York, NY 10003
Chase Bank                                                   Bank account used for local banking
270 Park Avenue, Floor 12          *7755         *0799       for Ample Hills Aventura, LLC
New York, NY 10017                                           location.
Flushing Bank
225 Park Avenue South –                                      Operating account for future retail ice
                                   *6652         *8709
2nd Floor                                                    cream store Ample Hills LBV, LLC.
New York, NY 10003




   HF 13132362v.7
